DETAILED ACTION
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive.
The applicant argues that the prior art does not teach a second sidewall portion which appears to be numbered 26 in the invention pointing to the external sidewall surrounding the device. This argument is not persuasive because the prior art also includes a second sidewall portion meeting the claim limitations as discussed in the rejection.
With respect to the 112 rejection, the applicant points to paragraph 144 having a projecting portion 92ca. The examiner can only find projecting portion 97 in paragraph 144 which was cited in the rejection. Also it is not clear whether the projecting portion is the same as a projection portion that is claimed. Thus the rejection is still valid. Projecting portion 97 appears to be on the first housing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, it is unclear how the wall portion can include a projection portion since the projecting portion 97 appears to be on the first housing, not the second housing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wu (US 2014/0312726).
In re claim 1, Wu, in figures 1-4, discloses a rotary apparatus comprising: a motor including a rotary shaft (30); a plurality of gears including an output gear (as seen in the figures); and a housing (1) accommodating the motor and the plurality of gears, wherein the housing is separable into a first housing and a second housing (11,12); the motor includes a first end portion and a second end portion located on an opposite side of the first end portion, the second housing includes a second sidewall portion and a second regulating portion regulating a part of the motor on the second end portion side in a rotary shaft direction (as seen in the figures, including the annotated figure below); the second regulating portion includes a wall portion opposing to the second end portion in a rotary shaft direction and a surface portion opposing to the wall portion in a rotary shaft direction, the surface portion being arranged on the second sidewall portion side with respect to the wall portion and a side portion connecting the wall portion and the surface portion in a rotary shaft direction (see annotated figure below).

    PNG
    media_image1.png
    586
    881
    media_image1.png
    Greyscale
 
In re claim 2, Wu, in figures 1-4, discloses that the surface portion is spaced apart by a first distance from the wall portion in the rotary shaft direction (as seen in the annotated figure above).
In re claim 3, Wu, in figures 1-4, discloses that the second housing includes a pair of side portions having the side portion (as seen in the annotated figure above).
In re claim 5, Wu, in figures 1-4, discloses that the second housing includes a surface portion and sidewall portion provided at an outer peripheral portion of the surface portion (outer sidewall of second housing 12), and the second regulating portion suppresses the part of the motor on the second end portion side from being displaced toward the sidewall portion of the second housing in the rotary shaft direction (inherent function of the regulating portion due to its positioning).
In re claim 6, Wu, in figures 1-4, discloses that the motor includes a rotary shaft (30) and a main body portion having an outer shape (20 forms the shape), and the main body portion has the first end portion and the second end portion (as seen in the figures).
In re claim 7, Wu, in figures 1-4, discloses a motor terminal is provided in the second end portion (connected to 130).
In re claim 8, Wu, in figures 1-4, discloses the first end portion accommodates a first bearing supporting the rotary shaft, and the second end portion accommodates a second bearing supporting the rotary shaft (101,102,111,112 form the bearings).
In re claim 9, Wu, in figures 1-4, discloses that the motor includes a stator and a rotor (2, 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837